Case 2:16-cv-00609-GW-JEM Document 150 Filed 06/04/20 Page 1 of 25 Page ID #:2365




    1 LOUIS R. MILLER (State Bar No. 54141)
      smiller@millerbarondess.com
    2 DAVID W. SCHECTER (State Bar No. 296251)
      dschecter@millerbarondess.com
    3 MILLER BARONDESS, LLP
      1999 Avenue of the Stars, Suite 1000
    4 Los Angeles, California 90067
      Telephone: (310) 552-4400
    5 Facsimile: (310) 552-8400
    6 Attorneys for Plaintiffs
    7
    8
    9                         UNITED STATES DISTRICT COURT
   10              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   11
      NATIONAL ASSOCIATION OF                    CASE NO. 2:16-cv-00609-GW-FFM
   12 AFRICAN AMERICAN-OWNED
      MEDIA, a California limited liability      PLAINTIFFS’ SECOND AMENDED
   13 company; and ENTERTAINMENT                 COMPLAINT FOR CIVIL RIGHTS
   14 STUDIOS NETWORKS, INC., a                  VIOLATIONS
      California corporation,
   15                                                DEMAND FOR JURY TRIAL
                   Plaintiffs,
   16                                            Action Filed: January 27, 2016
   17       v.                                   Trial Date:   Not Set

   18 CHARTER COMMUNICATIONS,
      INC., a Delaware corporation; and
   19 DOES 1 through 10, inclusive,
   20                  Defendants.
   21
   22
   23
   24
   25
   26
   27
   28
        463356.1
                                     SECOND AMENDED COMPLAINT
Case 2:16-cv-00609-GW-JEM Document 150 Filed 06/04/20 Page 2 of 25 Page ID #:2366




    1                                              TABLE OF CONTENTS
                                                                                                                                  Page
    2
    3 INTRODUCTION ....................................................................................................... 3
    4 PARTIES, JURISDICTION AND VENUE................................................................ 7
    5               A.     Plaintiffs .................................................................................................. 7
    6               B.     Defendants............................................................................................... 9
    7               C.     Jurisdiction And Venue ........................................................................... 9
    8 FACTS ....................................................................................................................... 10
    9               A.     Racial Discrimination In The Media..................................................... 10
   10               B.     Charter’s Racial Discrimination ........................................................... 10
   11               C.     Charter Makes Sham Commitments To Diversity ................................ 19
   12               D.     Charter Enters Into An MOU ................................................................ 19
   13 FIRST CAUSE OF ACTION: VIOLATION OF CIVIL RIGHTS (42 U.S.C.
           § 1981) ............................................................................................................. 22
   14
           A.    Section 1981 .......................................................................................... 22
   15
           B.    Damages ................................................................................................ 23
   16
      PRAYER FOR RELIEF ............................................................................................ 23
   17
      DEMAND FOR JURY TRIAL ................................................................................. 25
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
         317504.2
                                                                       2
                                                   SECOND AMENDED COMPLAINT
Case 2:16-cv-00609-GW-JEM Document 150 Filed 06/04/20 Page 3 of 25 Page ID #:2367




    1              Plaintiffs National Association of African American-Owned Media
    2 (“NAAAOM”) and Entertainment Studios Networks, Inc. (“Entertainment Studios”)
    3 (together “Plaintiffs”) allege claims against Defendants Charter Communications,
    4 Inc. (“Charter”) and DOES 1 through 10, inclusive, (together “Defendants”) as
    5 follows:
    6                                        INTRODUCTION
    7              1.    This case is about racial discrimination in contracting for television
    8 channel carriage.1 Plaintiff Entertainment Studios is an African American-owned
    9 media company. For years, Entertainment Studios has been attempting to enter into
   10 a carriage agreement with Defendant Charter—now the third-largest television
   11 distributor in the United States—but Charter has refused to carry Entertainment
   12 Studios’ channels because Entertainment Studios is owned by an African American.
   13              2.    Entertainment Studios’ channels are carried by more than 60 multi-
   14 channel video programming distributors (“MVPDs”) throughout the United States,
   15 including DirecTV, AT&T U-Verse, AT&T TV Now, Verizon FIOS, DISH
   16 Network, Mediacom, Frontier Communications and RCN. Through these MVPDs,
   17 Entertainment Studios’ channels are distributed to over 80 million subscribers across
   18 the nation and in all 50 States. The channels and their programming have also been
   19 nominated for, and have won, Emmy Awards.
   20              3.    Entertainment Studios has spent years attempting to contract with
   21 Charter to obtain carriage for its channels, but Charter has not engaged in good faith
   22 negotiation. Charter has completely shut the door to Entertainment Studios, and it
   23 has engaged in racial discrimination in the contracting process as alleged herein. At
   24 the same time, Charter agreed to launch and/or renew similarly situated, white-
   25
        1
   26  A carriage agreement is a contract between a multi-channel video programming
      distributor, such as Charter, and a channel vendor/programmer, such as
   27 Entertainment Studios, granting the distributor the right to “carry” (that is,
   28 distribute) the programmer’s channels.
        317504.2
                                                       3
                                         SECOND AMENDED COMPLAINT
Case 2:16-cv-00609-GW-JEM Document 150 Filed 06/04/20 Page 4 of 25 Page ID #:2368




    1 owned channels while refusing to negotiate with Entertainment Studios.
    2              4.   The United States Supreme Court recently held that a plaintiff asserting
    3 a claim under 42 U.S.C. § 1981 must allege and prove that racial discrimination was
    4 the but-for cause of the defendant’s refusal to contract. In a concurring opinion,
    5 Justice Ginsburg explained that a plaintiff can also state a claim under 42 U.S.C. §
    6 1981 by alleging that the defendant subjected the plaintiff to a racially
    7 discriminatory contracting process. In this case, Plaintiffs assert claims under both
    8 theories. Charter engaged in racial discrimination against Entertainment Studios,
    9 and such racial discrimination was the but-for cause of Charter’s refusal to contract.
   10 In addition, Charter subjected Entertainment Studios to a racially discriminatory
   11 contracting process, as alleged herein.
   12              5.   Racial discrimination is the but-for cause of Charter’s refusal to
   13 contract with Entertainment Studios because, as alleged herein, Entertainment
   14 Studios’ channels are good enough for carriage and would have been carried by
   15 Charter if Entertainment Studios were white-owned. Indeed, Charter’s refusal to
   16 contract is not based on legitimate business reasons because Entertainment Studios’
   17 channels are carried by Charter’s competitors and Entertainment Studios offered to
   18 license six of its networks to Charter for free and the seventh network for just ten
   19 cents per subscriber—which is the lowest offer Entertainment Studios can make,
   20 given the most favored nations clause in its other agreements. Entertainment
   21 Studios’ offer of ten cents per subscriber for a total of seven networks is far below
   22 the millions of dollars Charter pays to white-owned programmers to license their
   23 networks. Still, Charter would not negotiate in good faith, let alone propose any
   24 terms on which it would carry some or all of Entertainment Studios’ channels.
   25              6.   Racial discrimination is an ongoing practice in the media industry with
   26 far-reaching adverse consequences. The practice is so extensive that a top legal
   27 advisor to the Chairman of the Federal Communications Commission (the “FCC”)
   28 told a representative of Entertainment Studios that the “cable system in America is
        317504.2
                                                     4
                                        SECOND AMENDED COMPLAINT
Case 2:16-cv-00609-GW-JEM Document 150 Filed 06/04/20 Page 5 of 25 Page ID #:2369




    1 inherently racist.”
    2              7.    Plaintiffs have powerful evidence of Charter’s racial bias against
    3 Entertainment Studios. Four African Americans who were protesting against
    4 Charter’s discriminatory practices outside of Charter’s headquarters in Stamford,
    5 Connecticut have come forward and will testify that Charter’s Senior Vice President
    6 of Programming, Allan Singer, approached them and made derogatory racist
    7 comments about African Americans.
    8              8.    Singer yelled at these African Americans and told them to get off
    9 welfare and that they were typical African Americans looking for “handouts.”
   10 Singer stereotyped one of the people as an African American who was out of work,
   11 saying he spent his money on frivolous things. In his anger, Singer specifically
   12 mentioned race. These comments show Singer’s racism—that African Americans
   13 are financially irresponsible and can succeed only through government assistance or
   14 “handouts.” Two days after Plaintiffs showed Charter their allegations about
   15 Singer’s racist statements to this African American group, Charter announced that
   16 Singer was leaving the company.
   17              9.    Singer’s racism has roots in the racism that existed in this Country in
   18 the mid-19th Century when African Americans were thought to be genetically
   19 inferior to and lacking the intellectual capacity of whites.
   20              10.   A person with such racial bias carries these prejudices into all aspects
   21 of his life, including his work. At Charter, Singer was the executive in charge of
   22 dealing with Entertainment Studios and its African American owner until he left the
   23 company.
   24              11.   Plaintiffs also have evidence of racial animus harbored by Charter’s
   25 Chairman and CEO, Tom Rutledge. Rutledge and the owner, founder and CEO of
   26 Entertainment Studios, Byron Allen, who is African American, both attended the
   27 Cable Hall of Fame Dinner on May 16, 2016. At the dinner, Allen tried to talk with
   28 Rutledge, but Rutledge refused. Rutledge made a dismissive hand gesture and
        317504.2
                                                      5
                                         SECOND AMENDED COMPLAINT
Case 2:16-cv-00609-GW-JEM Document 150 Filed 06/04/20 Page 6 of 25 Page ID #:2370




    1 called Allen “Boy,” a derogatory name for an African-American man. Rutledge told
    2 Allen that he needed to change his behavior.
    3              12.   Rutledge’s use of the derogatory, insulting term “Boy” was no
    4 accident. Rutledge was expressing his belief that Allen was different from the white
    5 executives Rutledge is used to dealing with, echoing the days of Jim Crow when
    6 whites routinely called African-American men “Boys” to demean them as inferior to
    7 whites.
    8              13.   The racism expressed by Rutledge and Singer is evidence that racial
    9 animus is the but-for cause of Charter’s refusal to carry Entertainment Studios’
   10 channels. It also explains why Charter, until the approval of its merger with Time
   11 Warner Cable, had an all-white, male board of directors, even though women and
   12 racial minorities subscribe to Charter’s services and are responsible for a significant
   13 portion of Charter’s revenue. Rutledge and Singer would not do business with
   14 Entertainment Studios because of their racial animosity and because, per their
   15 statements, it would just be another “handout” for African Americans.
   16              14.   In addition to the derogatory racist statements by Charter CEO, Tom
   17 Rutledge, and Charter Senior Vice President of Programming, Allan Singer, as set
   18 forth above, there is abundant evidence pleaded herein showing Charter’s racism
   19 including deceitful conduct, phony excuses for not contracting with Entertainment
   20 Studios, and paying off non-media civil rights groups such as Al Sharpton’s
   21 organization to supposedly fulfill diversity requirements.
   22              15.   Charter’s discrimination is contrary to the law. Racial discrimination in
   23 contracting is prohibited by 42 U.S.C. § 1981, which ensures that all people have the
   24 same right to make and enforce contracts “as is enjoyed by white citizens.” Section
   25 1981 was enacted to eradicate racial discrimination in contracting and is derived
   26 from the Civil Rights Act of 1866, and applies with full force today.
   27              16.   Through this lawsuit, Plaintiffs seek to vindicate their rights under 42
   28 U.S.C. § 1981.
        317504.2
                                                      6
                                         SECOND AMENDED COMPLAINT
Case 2:16-cv-00609-GW-JEM Document 150 Filed 06/04/20 Page 7 of 25 Page ID #:2371




    1                           PARTIES, JURISDICTION AND VENUE
    2 A.           Plaintiffs
    3              17.   Plaintiff NAAAOM is a California limited liability company, with its
    4 principal place of business in Los Angeles, California.
    5              18.   NAAAOM was created for the purpose of and is working toward
    6 obtaining the same contracting opportunities for African American-owned media
    7 companies as their white counterparts for—among other things—distribution,
    8 channel carriage, channel positioning and advertising dollars. At the heart of its
    9 mission is obtaining the economic inclusion of African American-owned media
   10 companies in the same manner as white-owned media companies.
   11              19.   Historically, because of economic exclusion, African American-owned
   12 media companies have been forced either to: (i) give away significant equity in their
   13 enterprises; (ii) pay exorbitant sums for carriage, effectively bankrupting the
   14 business; or (iii) go out of business altogether, pushing African American-owned
   15 media to the edge of extinction.
   16              20.   Entertainment Studios—a member of NAAAOM—is being
   17 discriminated against on account of race in violation of 42 U.S.C. § 1981.
   18 NAAAOM thus has standing to seek redress for such violations in its own right.
   19 The interests at stake in this litigation—namely, the right of African American-
   20 owned media companies to make and enforce contracts in the same manner as their
   21 white-owned counterparts—are consonant with NAAAOM’s purpose. NAAAOM
   22 does not seek money damages, so the individual participation of its members is not
   23 required. NAAAOM’s individual members include: Akabueze Productions, Inc.;
   24 The Alvin James Group; HBCUX Network; NASA Studios; and The Yard.
   25              21.   Plaintiff Entertainment Studios is a corporation, with its principal place
   26 of business in Los Angeles, California. Entertainment Studios is a 100% African
   27 American-owned television production and distribution company, involved in all
   28 facets of the entertainment industry including television, film, digital publishing,
        317504.2
                                                       7
                                         SECOND AMENDED COMPLAINT
Case 2:16-cv-00609-GW-JEM Document 150 Filed 06/04/20 Page 8 of 25 Page ID #:2372




    1 advertising and multiple networks/channels featuring original content.
    2              22.   Entertainment Studios is a bona fide Minority Business Enterprise as
    3 defined by the National Minority Supplier Development Council, Inc. and as
    4 adopted by the Southern California Minority Supplier Development Council.
    5              23.   Entertainment Studios was founded in 1993 by Byron Allen, an
    6 African-American actor, comedian and media entrepreneur. Allen is the sole owner
    7 of Entertainment Studios. Allen first made his mark in the television world in 1979
    8 as the youngest comedian ever to appear on “The Tonight Show Starring Johnny
    9 Carson.” He thereafter served as the co-host of NBC’s “Real People,” one of the
   10 first reality shows on television. Alongside his “on-screen” career, Allen developed
   11 a keen understanding of the “behind the scenes” television business. For more than
   12 22 years, Allen has built Entertainment Studios into an independent, global media
   13 company competing with the likes of The Walt Disney Company, Warner Bros.,
   14 Lionsgate, Sony, and Paramount (among others).
   15              24.   Entertainment Studios has channel carriage contracts with more than 60
   16 MVPDs, including the largest MVPDs in the nation such as AT&T U-Verse,
   17 DirecTV, AT&T TV Now, DISH Network, VerizonFIOS, Mediacom, Frontier
   18 Communications and RCN. These MVPDs distribute Entertainment Studios’
   19 networks to over 80 million cumulative subscribers in all 50 States.
   20              25.   In 2009 Entertainment Studios launched six high-definition television
   21 networks (channels) to the public, eventually launching a seventh in 2012.
   22 Entertainment Studios produces, owns and distributes over 35 television series on
   23 broadcast television, with thousands of hours of video programming in its library.
   24 Entertainment Studios’ shows have been nominated for, and have won, highly
   25 coveted and internationally recognized awards such as the Emmy Award.
   26 Entertainment Studios also acquires, produces and distributes motion pictures to
   27 movie theatres, home video distributors, television networks, and other licenses
   28 through its affiliate companies. A copy of an Entertainment Studios promotional
        317504.2
                                                     8
                                        SECOND AMENDED COMPLAINT
Case 2:16-cv-00609-GW-JEM Document 150 Filed 06/04/20 Page 9 of 25 Page ID #:2373




    1 presentation highlighting certain key aspects of the company and the programming
    2 it produces is attached hereto as Exhibit A.
    3              26.   In December 2012, Entertainment Studios launched
    4 “JusticeCentral.TV,” a 24-hour-per-day, high-definition court, news and
    5 entertainment channel featuring several Emmy-Award-nominated and Emmy-
    6 Award-winning television judges and legal/court shows. JusticeCentral.TV has
    7 already proved itself a successful channel, being now available to over 25 million
    8 pay television subscribers in the United States.
    9 B.           Defendants
   10              27.   Charter Communications, Inc. is a Delaware corporation with its
   11 principal place of business in Stamford, Connecticut. Charter also has an office, is
   12 registered to do business and operates in California. Charter is now the third-largest
   13 television distribution company in this country, with nearly 16 million subscribers.
   14              28.   Charter became the third-largest television distribution company after
   15 the FCC—the federal administrative agency tasked with regulating interstate and
   16 international communications by radio, television, wire, satellite and cable—
   17 approved the merger with Time Warner Cable.
   18              29.   Plaintiffs are informed and believe, and on that basis allege, that
   19 Defendants DOES 1 through 10, inclusive, are individually and/or jointly liable to
   20 Plaintiffs for the wrongs alleged herein. The true names and capacities, whether
   21 individual, corporate, associate or otherwise, of Defendants DOES 1 through 10,
   22 inclusive, are unknown to Plaintiffs at this time. Accordingly, Plaintiffs sue
   23 Defendants DOES 1 through 10, inclusive, by fictitious names and will amend this
   24 Complaint to allege their true names and capacities after they are ascertained.
   25 C.           Jurisdiction And Venue
   26              30.   This case is brought under a federal statute, 42 U.S.C. § 1981; as such,
   27 there is federal question jurisdiction under 28 U.S.C. § 1331. Venue of this action is
   28 proper in Los Angeles because the parties reside in this district, as defined in 28
        317504.2
                                                       9
                                         SECOND AMENDED COMPLAINT
Case 2:16-cv-00609-GW-JEM Document 150 Filed 06/04/20 Page 10 of 25 Page ID #:2374




     1 U.S.C. § 1391; and the acts in dispute were committed in this district.
     2                                              FACTS
     3 A.           Racial Discrimination In The Media
     4              31.   Racial discrimination in this industry is so extensive that a top legal
     5 advisor to the Chairman of the FCC, Gigi Sohn, candidly told an Entertainment
     6 Studios representative that the “cable system in America is inherently racist.” Such
     7 inherent racism prevents television audiences from viewing programming from
     8 African American-owned media companies.
     9              32.   Major television channel distributors such as Charter have unique
    10 power to limit economic opportunity for channel owners. To reach the television
    11 audience, channel owners like Entertainment Studios are reliant upon the services of
    12 television distributors, like Charter, to provide access to their distribution platforms.
    13 Channel owners need distribution to realize subscriber and advertising revenue.
    14              33.   Charter has refused to carry African American-owned channels on its
    15 distribution platform, contributing to the near-extinction of African American
    16 ownership in mainstream media. There is a statistic that highlights the inequity
    17 here: Charter’s President and CEO, Tom Rutledge—the main perpetrator of the
    18 discrimination recounted herein and a blatant racist—was awarded a compensation
    19 package in 2016 valued at $98.5 million according to a filing with the Securities and
    20 Exchange Commission. Meanwhile, 100% African American-owned media
    21 companies received nothing by way of license fees from Charter.
    22 B.           Charter’s Racial Discrimination
    23              34.   Charter’s racial bias is evident even in its own moving papers. In its
    24 motion to dismiss filed on June 16, 2016, Charter refers to Plaintiffs as extortionists
    25 and calls the lawsuit a “scam” brought with “cynical” motives—these are criminal
    26 accusations. When white-owned businesses file suit against Charter, they are called
    27 litigants. But when an African American-owned business files suit, Charter calls it
    28 extortion.
         317504.2
                                                       10
                                          SECOND AMENDED COMPLAINT
Case 2:16-cv-00609-GW-JEM Document 150 Filed 06/04/20 Page 11 of 25 Page ID #:2375




     1              35.   Entertainment Studios is an African American-owned global media
     2 company with over 80 million cumulative television subscribers, seven television
     3 networks, a film studio and a robust production and distribution business. Charter’s
     4 competitors—including AT&T U-Verse, DirecTV, AT&T TV Now, DISH
     5 Network, VerizonFIOS, Mediacom, Frontier Communications and RCN—carry
     6 Entertainment Studios’ channels. In fact, VerizonFIOS has carried Entertainment
     7 Studios’ networks since 2009, has repeatedly extended carriage agreements with
     8 Entertainment Studios and added JusticeCentral.TV in 2012. Charter’s competitors
     9 would not carry, let alone extend, carriage agreements with Entertainment Studios
    10 unless Entertainment Studios’ channels had market demand and working with
    11 Entertainment Studios made sound business sense.
    12              36.   Despite the fact that Charter’s competitors carry Entertainment Studios’
    13 channels, Charter has never dealt in good faith with, nor provided a competitive
    14 proposal, offer or counter-offer to, Entertainment Studios. Charter’s top
    15 programming official, Senior Vice President Allan Singer, has refused, rescheduled
    16 and postponed meetings with Entertainment Studios, which prevented Charter and
    17 Entertainment Studios from engaging in meaningful discussions about a carriage
    18 deal.
    19              37.   By virtue of his position, Singer had decision-making authority over
    20 which channels Charter carries. Singer blocked Entertainment Studios’ attempts to
    21 obtain a carriage contract with Charter because Entertainment Studios is owned by
    22 an African American.
    23              38.   To hide their racial animus, Singer and other Charter executives, all at
    24 the direction of CEO Tom Rutledge, gave Entertainment Studios multiple phony
    25 excuses for why “now” was never the right time.
    26              39.   In 2011, Entertainment Studios reached out to Charter to discuss a
    27 possible carriage deal. Singer told Entertainment Studios they needed to “be a bit
    28 patient.” Singer insisted that Entertainment Studios try again “next year.”
         317504.2
                                                       11
                                          SECOND AMENDED COMPLAINT
Case 2:16-cv-00609-GW-JEM Document 150 Filed 06/04/20 Page 12 of 25 Page ID #:2376




     1              40.   When the next year rolled around, Singer explained that, again, “now”
     2 was not the right time. Speaking on behalf of Charter, Singer stated “we aren’t
     3 launching” despite the fact that Charter was indeed launching new, white-owned
     4 channels throughout the entire time period in question. As additional excuses,
     5 Singer told Entertainment Studios that Charter’s “bandwidth and operational
     6 demands have increased,” such that it did “not have any opportunities for the
     7 foreseeable future.” Just as he did in 2011, Singer told Entertainment Studios that a
     8 “meeting in 2012 doesn’t make sense.”
     9              41.   Charter’s made-up excuse that it was not launching any new networks
    10 on its system in 2012 and that it had bandwidth problems are provably false. During
    11 this same period, Charter was in negotiations to launch several new white-owned
    12 networks on its system. Indeed, in late 2012, Charter publicly announced that it had
    13 entered into carriage agreements with, among others, the Walt Disney Company (for
    14 the Longhorn Network, among others) and Time Warner Cable Sports.
    15              42.   Charter’s phony excuses and refusals to discuss a carriage deal with
    16 Entertainment Studios continued into 2013. Charter again told Entertainment
    17 Studios that it would not launch its networks “for the foreseeable future,” further
    18 stating that it would not even allow Entertainment Studios to make “another pitch.”
    19              43.   Charter’s excuses for why Entertainment Studios would not be eligible
    20 for a carriage deal “in the foreseeable future” are patently false. Charter publicly
    21 announced in 2013 that it had entered into a channel carriage agreement with white-
    22 owned/controlled RFD-TV, which provides programming focused on rural and
    23 Western lifestyle issues.
    24              44.   Another phony excuse was that, according to Singer, Charter did not
    25 believe in Entertainment Studios’ “tracking model” because Entertainment Studios’
    26 content appears on both Entertainment Studios’ channels and on other broadcast
    27 stations and cable networks. This is yet another made-up excuse because several
    28 white-owned media companies with carriage agreements with Charter have the same
         317504.2
                                                      12
                                         SECOND AMENDED COMPLAINT
Case 2:16-cv-00609-GW-JEM Document 150 Filed 06/04/20 Page 13 of 25 Page ID #:2377




     1 business model—i.e., their content not only appears on their channels but is also
     2 sold to other networks. Indeed, the vast majority of cable networks Charter carries
     3 have programming that simultaneously runs on broadcast networks, local broadcast
     4 television stations, other cable networks, and on digital platforms such as Netflix,
     5 Hulu and Amazon.
     6              45.   In 2013, Singer advised Entertainment Studios that Charter would be
     7 willing to keep one of Entertainment Studios’ channels, JusticeCentral.TV, in
     8 consideration for “the next e basic launches”—i.e., the “expanded basic” or second-
     9 highest penetrated tier in the industry. After several years of making no progress
    10 with Charter, Entertainment Studios was surprised and excited by this potential
    11 launch opportunity.
    12              46.   Entertainment Studios thanked Charter for its consideration of
    13 JusticeCentral.TV as part of its next e basic launches. But this potential launch
    14 opportunity was a Singer/Rutledge ruse. Charter had no intention of ever doing
    15 business with Entertainment Studios. Shockingly, Singer told Entertainment
    16 Studios: “I was being facetious. We are never doing e basic launches . . . .”
    17              47.   In other words, Charter was only willing to consider Entertainment
    18 Studios for a service that it never intended to launch or utilize. Singer made it clear
    19 that he would block any future efforts to obtain carriage, telling Entertainment
    20 Studios: “Even if you get support from management in the field, I will not approve
    21 the launch of your networks.”
    22              48.   Sensing that Singer was discriminating against Entertainment Studios,
    23 Entertainment Studios requested a meeting with Charter’s President and CEO, Tom
    24 Rutledge. Singer tried to block this effort, telling Entertainment Studios that
    25 Rutledge “does not meet with programmers.” This was a lie because Rutledge
    26 regularly meets with white CEOs of white-owned programmers. In fact,
    27 Entertainment Studios witnessed Rutledge meet with Phillipe Daumann (who is
    28 white), the then-CEO of Viacom—i.e., a programmer.
         317504.2
                                                      13
                                         SECOND AMENDED COMPLAINT
Case 2:16-cv-00609-GW-JEM Document 150 Filed 06/04/20 Page 14 of 25 Page ID #:2378




     1              49.   Seeking the same treatment Charter offers to white-owned
     2 programmers, Entertainment Studios reached out to Charter’s CEO, Tom Rutledge,
     3 in March 2013 to pitch its channels. Rutledge never responded. In fact, Rutledge
     4 has refused to take or return any of Entertainment Studios’ calls or to meet with
     5 Byron Allen, the African-American founder, chairman and CEO of Entertainment
     6 Studios.
     7              50.   Despite Charter and Rutledge’s repeated refusals to negotiate for
     8 carriage with Entertainment Studios, Entertainment Studios persisted.
     9 Entertainment Studios reached out again in June 2015. Despite several years of
    10 knocking on Charter’s door and countless attempts to set in-person meetings and
    11 phone calls to discuss a carriage deal, Singer told Entertainment Studios that he
    12 thought Entertainment Studios was “no longer interested” in a Charter carriage
    13 deal—a wholly illogical, disingenuous statement.
    14              51.   Condescendingly, Singer stated that the “practice in the industry”
    15 dictated that Entertainment Studios “provide a presentation about [its] channels as
    16 the first step to considering carriage.” Singer even said that he “looked forward to
    17 learning more about them.” But as Entertainment Studios had already provided
    18 information about its channels directly to Singer on multiple occasions over the past
    19 four years, Singer’s comments were bizarre and fake.
    20              52.   As Singer knew, at no time did Entertainment Studios stop seeking
    21 carriage on Charter’s system. Indeed, the suggestion that Entertainment Studios
    22 would not be interested is ludicrous; why would any television programmer decide
    23 to stop seeking carriage to reach Charter’s nearly 16 million subscribers and all of
    24 the potential advertising and licensing revenue associated with a carriage deal?
    25 Singer always balked at Entertainment Studios’ persistence, telling Entertainment
    26 Studios that he did not need “another pitch” from the company and that it did not
    27 make sense to “meet again” regarding Entertainment Studios’ request for carriage.
    28 In reality, Singer was creating a record to cover up his past dealings with
         317504.2
                                                      14
                                          SECOND AMENDED COMPLAINT
Case 2:16-cv-00609-GW-JEM Document 150 Filed 06/04/20 Page 15 of 25 Page ID #:2379




     1 Entertainment Studios.
     2              53.   After Entertainment Studios called Singer out on his lies and excuses,
     3 Singer finally agreed to set a meeting with Entertainment Studios in July 2015.
     4              54.   Entertainment Studios’ team traveled from Los Angeles to Charter’s
     5 headquarters in Stamford, Connecticut, with the understanding that the purpose of
     6 the meeting was to negotiate the terms of a carriage deal. But when they arrived,
     7 they soon learned that was not the case. Singer lured Entertainment Studios to
     8 Connecticut just so he could say “on the record” that he met with Entertainment
     9 Studios’ team and considered offering a carriage deal. Singer made clear that
    10 Charter would never do business with Byron Allen’s company.
    11              55.   Once more, Singer gave Entertainment Studios all the excuses in the
    12 book. Singer told Entertainment Studios that Rutledge wanted to wait to “see what
    13 AT&T does.” But AT&T already carried one of Entertainment Studios’ networks
    14 (JusticeCentral.TV) at the time, and AT&T has since launched Entertainment
    15 Studios’ entire portfolio of channels on its television distribution system. Despite
    16 this—and despite Charter’s indication that it just wanted to wait to “see what AT&T
    17 does”—Charter still refuses to carry any of Entertainment Studios’ channels.
    18              56.   Charter also told Entertainment Studios that it would have to wait until
    19 after the Time Warner Cable merger was approved to be considered for a carriage
    20 deal. According to Charter, until the merger is approved, there are “too many
    21 unknowns” to enter into a carriage deal with Entertainment Studios. Singer told
    22 Entertainment Studios: “You go back to the line”—i.e., “Get to the back of the bus
    23 behind white-owned channels who have carriage.”
    24              57.   Using this ploy, Charter wanted to postpone the negotiations and
    25 deceive Entertainment Studios into believing that it had a chance to obtain carriage
    26 on its system so that Entertainment Studios would not publicly oppose the merger
    27 on the basis of Charter’s racist refusal to do business with the African American-
    28 owned Entertainment Studios.
         317504.2
                                                      15
                                          SECOND AMENDED COMPLAINT
Case 2:16-cv-00609-GW-JEM Document 150 Filed 06/04/20 Page 16 of 25 Page ID #:2380




     1              58.   This phony meeting is evidence that Charter subjected Entertainment
     2 Studios to a racially discriminatory contracting process, which caused significant
     3 harm to Entertainment Studios, including, but not limited to, costs and expenses
     4 associated with preparing for the meeting and traveling to and from the meeting.
     5              59.   At the meeting, Charter restated its phony excuse about limited
     6 bandwidth. Charter had ample bandwidth available to carry Entertainment Studios’
     7 channels. In fact, in 2015, Charter expanded the reach of its distribution of the
     8 white-owned, lesser-known channel RFD-TV across its entire television footprint—
     9 including in major urban cities such as Los Angeles and Atlanta where, presumably,
    10 the demand for rural networking is not nearly as high as the demand for the general
    11 audience lifestyle networks offered by Entertainment Studios. Also in 2015, Charter
    12 expanded the reach of the white-owned, lesser-known channel CHILLER to its
    13 subscribers.
    14              60.   Meanwhile, Singer ceased returning Entertainment Studios’ calls
    15 altogether; and Rutledge refused to meet.
    16              61.   During the relevant period when Entertainment Studios sought a
    17 carriage contract from Charter, Charter granted preferential treatment to similarly
    18 situated, white-owned channels. In addition to launching and expanding the
    19 distribution of RFD-TV and CHILLER, Charter continued to carry, and on
    20 information and belief renewed, carriage contracts for the following channels with
    21 similar content to Entertainment Studios’ channels: Comedy Central (similar to
    22 Comedy.TV); Cooking Channel and Food Network (similar to Recipe.TV);
    23 Destination America (similar to MyDestination.TV); E! (similar to ES.TV); Justice
    24 Network (similar to JusticeCentral.TV); and Velocity (similar to Cars.TV).
    25 Entertainment Studios’ channels are similarly situated with these and other channels
    26 and contain high-quality content with significant viewer demand. Entertainment
    27 Studios reserves the right to alter and/or expand its list of similarly situated channels
    28 based on information learned during the discovery phase of this case.
         317504.2
                                                      16
                                         SECOND AMENDED COMPLAINT
Case 2:16-cv-00609-GW-JEM Document 150 Filed 06/04/20 Page 17 of 25 Page ID #:2381




     1              62.   There is no sound business justification for Charter’s unwavering
     2 refusal to meet in good faith with Entertainment Studios and negotiate a carriage
     3 deal. There is also no sound business justification for Charter’s refusal to provide a
     4 competitive proposal, offer or counter-offer to Entertainment Studios, especially
     5 since Charter’s competitors carry Entertainment Studios’ channels. Rather than
     6 engage in good faith discussions, Singer and his boss Rutledge simply do not want
     7 to do business with Entertainment Studios’ owner Byron Allen because he is
     8 African American.
     9              63.   Entertainment Studios has powerful direct evidence confirming Singer
    10 and Rutledge’s racial bias. In mid-March 2016, as summarized above, Singer
    11 approached an African-American group in front of Charter headquarters and made
    12 derogatory racist comments to them. Singer racially profiled these people, telling
    13 them to get off of welfare and that they were typical African Americans looking for
    14 a “handout.”
    15              64.   These people were peacefully and lawfully protesting the merger that
    16 made Charter the third-largest television distributor in the United States, giving it
    17 even more power to discriminate against African American-owned media. Given
    18 Singer and Rutledge’s racial bias, it is not surprising that Charter has refused to treat
    19 Entertainment Studios as a legitimate media company.
    20              65.   And more, the Chairman and CEO of Charter, Tom Rutledge,
    21 condescendingly dismissed Allen at the Cable Hall of Fame dinner, calling him
    22 “Boy” and telling him to change his behavior. This is powerful, direct evidence of
    23 racial bias.
    24              66.   And there is still more evidence of Charter’s racism. In or about late
    25 July or early August 2016, Charter subscribers received a horrific, white
    26 supremacist message through their cable box. The message is shown below:
    27
    28
         317504.2
                                                      17
                                          SECOND AMENDED COMPLAINT
Case 2:16-cv-00609-GW-JEM Document 150 Filed 06/04/20 Page 18 of 25 Page ID #:2382




     1
     2
     3
     4
     5
     6
     7
     8
     9
    10
    11              67.   The message reads: “F*** Black Lives Matter! 1488 Brought to you
    12 by Phreak of Nature Baby J and King Benji! All N****** Must Die!” The term
    13 1488 is a combination of two white supremacist symbols. 14 refers to 14 words:
    14 “We must secure the existence of our people and a future for white children.” 88
    15 refers to HH or “Heil Hitler” (H is the eighth letter of the alphabet).
    16              68.   Charter has not identified the source of this message. On information
    17 and belief, this message came from within Charter.
    18              69.   In addition, Charter’s upper management has referred to Byron Allen—
    19 the African American owner of Entertainment Studios—as a terrorist. This is yet
    20 another example of Charter treating African Americans differently because of race,
    21 as Charter upper management would not refer, and has not referred, to a white
    22 channel owner using similar language.
    23              70.   Entertainment Studios is merely the most recent victim of Charter’s
    24 racism towards African Americans. For years, prominent African American media
    25 executives and entrepreneurs have tried and failed to launch a cable television
    26 network on Charter’s platform. Charter’s refusals have led to the near extinction of
    27 100% African American-owned media.
    28
         317504.2
                                                      18
                                         SECOND AMENDED COMPLAINT
Case 2:16-cv-00609-GW-JEM Document 150 Filed 06/04/20 Page 19 of 25 Page ID #:2383




     1 C.           Charter Makes Sham Commitments To Diversity
     2              71.   Charter’s racially discriminatory conduct is evidenced by its song-and-
     3 dance routine with the FCC, where Charter makes diversity commitments that
     4 appear genuine so that both Charter and the FCC can present themselves as
     5 champions of diversity—but in reality, these commitments are a sham that Charter
     6 knows the FCC will not enforce.
     7              72.   Diversity is a core concern for FCC merger approval. Indeed, a driving
     8 purpose of the Federal Communications Act and the First Amendment is to ensure
     9 the widest possible dissemination of information from diverse sources. Yet the FCC
    10 has not done enough to protect African American-owned media companies in the
    11 face of increased media consolidation. The FCC routinely encourages, and then
    12 accepts as reliable, empty diversity promises in order to ostensibly satisfy the law’s
    13 diversity requirements.
    14              73.   It has become an all-too-common practice for merger applicants to
    15 satisfy diversity commitments by using “token fronts”—African-American shills
    16 posing as “fronts” or “owners” of so-called “Black cable channels” that are actually
    17 majority-owned and controlled by white-owned businesses. The FCC gives merger
    18 applicants significant credit for making “voluntary” diversity commitments that are
    19 truly empty and illusory. The result provides the merging parties with a “win-win”
    20 situation: The FCC can claim that it has secured voluntary diversity concessions
    21 (and, thus, can posture itself as a champion of diversity), while the applicants get
    22 what they want—i.e., agency approval.
    23              74.   That is exactly what was done with the Charter/Time Warner Cable
    24 merger.
    25 D.           Charter Enters Into An MOU
    26              75.   To receive regulatory approval from the FCC for its merger with Time
    27 Warner Cable, Charter entered into a memorandum of understanding (“MOU”) with
    28 a dozen “multicultural leadership organizations,” including Al Sharpton’s National
         317504.2
                                                      19
                                         SECOND AMENDED COMPLAINT
Case 2:16-cv-00609-GW-JEM Document 150 Filed 06/04/20 Page 20 of 25 Page ID #:2384




     1 Action Network, among other non-media civil rights groups. Through the MOU,
     2 Charter made symbolic commitments, including appointing minority members to its
     3 all-male, all-white Board of Directors, appointing a so-called “Chief Diversity
     4 Officer,” and enhancing its “involvement and investment” in organizations serving
     5 communities of color—i.e., making monetary “contributions”—pay offs—to non-
     6 media civil rights groups that support the merger.
     7              76.   Charter apparently thought that Al Sharpton spoke for all African
     8 Americans, and thus if Charter entered into an MOU with Sharpton, Charter must be
     9 making a bona fide commitment to African American-owned media. But Sharpton
    10 does not speak for all African Americans, and certainly not for African American-
    11 owned media companies. Sharpton acts merely as racial cover, and it is far less
    12 expensive for Charter to pay him than to do business with African American-owned
    13 media companies like Entertainment Studios.
    14              77.   In fact, Sharpton has a well-documented business model and track
    15 record of obtaining payments from corporate entities in exchange for his support on
    16 “racial issues.” Sharpton can be bought on the cheap, and allows businesses to
    17 avoid doing business with real African American-owned companies that would lead
    18 to true economic inclusion for African Americans—something that is unacceptable
    19 to Rutledge and Charter.
    20              78.   Even worse, the implementation of Charter’s illusory MOU was
    21 contingent upon the approval of Charter’s merger application by the FCC.
    22 Rutledge’s motive in entering into the MOU is thus transparent: The pledges made
    23 by Charter were designed to facilitate approval of the merger; Charter otherwise had
    24 no intention of increasing diversity or inclusion in its business practices, including
    25 with respect to contracting for channel carriage. If the merger were to have fallen
    26 through, it would have been business as usual at Charter—i.e., diversity is not on the
    27 agenda.
    28              79.   Charter’s press release regarding the MOU stated that the MOU
         317504.2
                                                      20
                                         SECOND AMENDED COMPLAINT
Case 2:16-cv-00609-GW-JEM Document 150 Filed 06/04/20 Page 21 of 25 Page ID #:2385




     1 includes “specific steps” that Charter will take post-merger, including the following:
     2                   Appointing one African American, one Asian American/Pacific
     3                    Islander and one Latino American to its board of directors within two
     4                    years of the close of the transaction;
     5                   Appointing a so-called “Chief Diversity Officer”; and
     6                   Expanding “programming targeting diverse audiences.”
     7              80.   These first two commitments—to add minority members to its board of
     8 directors and appoint a “Chief Diversity Officer”—are only symbolic. They do
     9 nothing to enhance diversity of the entities contracting with Charter or advance
    10 economic inclusion of African American-owned media companies. The fact that, in
    11 2016, Charter did not already have a Diversity Officer indicates that Charter had no
    12 interest in diversity.
    13              81.   Nor did Charter’s vague commitment to expanding “programming
    14 targeting diverse audiences” promote diversity in ownership or economic inclusion
    15 of African American-owned media companies in any real way. Through this
    16 pledge, Charter committed only to distributing more programming “targeting”
    17 diverse audiences. Charter made no commitment to actually do business with
    18 minority-owned media companies.
    19              82.   Without a commitment to do business with minority-owned media
    20 companies, there can be no true economic inclusion for such companies in the media
    21 industry. Charter’s symbolic commitments to add minority members to its board
    22 and appoint a “Chief Diversity Officer” do nothing to protect African American-
    23 owned media companies like Entertainment Studios from continued economic
    24 exclusion by Charter. Post-merger and post-implementation of the MOU, the
    25 television content available to Charter’s nearly 16 million subscribers will continue
    26 to be limited by Charter’s racial discrimination in contracting.
    27
    28
         317504.2
                                                       21
                                          SECOND AMENDED COMPLAINT
Case 2:16-cv-00609-GW-JEM Document 150 Filed 06/04/20 Page 22 of 25 Page ID #:2386




     1               FIRST CAUSE OF ACTION: VIOLATION OF CIVIL RIGHTS
     2                                          (42 U.S.C. § 1981)
     3                    (By Plaintiffs NAAAOM and Entertainment Studios Against
     4                                         Defendant Charter)
     5 A.           Section 1981
     6              83.     Plaintiffs refer to and incorporate by reference each foregoing and
     7 subsequent paragraph of this Complaint as though fully set forth herein.
     8              84.     Charter has engaged in, and is engaging in, pernicious, intentional
     9 racial discrimination in contracting, which is illegal under § 1981. Section 1981 is
    10 broad, covering “the making, performance, modification, and termination of
    11 contracts, and the enjoyment of all benefits, privileges, terms, and conditions of the
    12 contractual relationship.”
    13              85.     African Americans are a protected class under § 1981. Entertainment
    14 Studios is a member of that class because it is a 100% African American-owned
    15 media company.
    16              86.     As alleged herein, Entertainment Studios attempted many times over
    17 many years to contract with Charter to carry its channels, but Charter has refused,
    18 providing a series of phony excuses. Yet, Charter has continued to contract with—
    19 and make itself available to contract with—similarly situated white-owned
    20 television channels.
    21              87.     Charter has refused to contract with Entertainment Studios for channel
    22 carriage. Charter has a pattern and practice of refusing to do business, or offering
    23 unequal contracting terms to, African American-owned media companies.
    24              88.     Racial discrimination is the but-for cause of Charter’s refusal to
    25 contract. If Entertainment Studios were a white-owned company, Charter would
    26 have offered Entertainment Studios a carriage contract for some or all of its lifestyle
    27 channels.
    28              89.     Charter also subjected Entertainment Studios to a racially
         317504.2
                                                         22
                                            SECOND AMENDED COMPLAINT
Case 2:16-cv-00609-GW-JEM Document 150 Filed 06/04/20 Page 23 of 25 Page ID #:2387




     1 discriminatory contracting process that caused Entertainment Studios to incur
     2 significant costs and expenses.
     3 B.           Damages
     4              90.   But for Charter’s refusal to contract with Entertainment Studios,
     5 Entertainment Studios would receive millions of dollars in annual license fees and
     6 advertising revenue. Moreover, with distribution on one of the largest television
     7 platforms in the nation, the demand for Entertainment Studios’ channels both
     8 domestically and internationally would increase, leading to additional growth and
     9 revenue for Entertainment Studios’ channels.
    10              91.   Based on the revenue Entertainment Studios would generate if Charter
    11 contracted with them in good faith, Entertainment Studios would be valued at
    12 approximately $10 billion.
    13              92.   Similarly situated lifestyle and entertainment media companies are
    14 valued at higher amounts. But for Charter’s refusal to contract with Entertainment
    15 Studios, Entertainment Studios would have a higher valuation.
    16              93.   Accordingly, Charter’s unlawful discrimination has caused
    17 Entertainment Studios in excess of $10 billion in damages, according to proof at
    18 trial; plus punitive damages for intentional, oppressive and malicious racial
    19 discrimination.
    20                                      PRAYER FOR RELIEF
    21              WHEREFORE, Plaintiffs pray for judgment, as follows:
    22              1.    Plaintiff Entertainment Studios prays for compensatory, general and
    23                    special damages from Charter in excess of $10 billion according to
    24                    proof at trial;
    25              2.    Plaintiffs NAAAOM and Entertainment Studios pray for injunctive
    26                    relief prohibiting Charter from discriminating against African
    27                    American-owned media companies, including Entertainment Studios,
    28                    based on race in connection with contracting for channel carriage;
         317504.2
                                                      23
                                            SECOND AMENDED COMPLAINT
Case 2:16-cv-00609-GW-JEM Document 150 Filed 06/04/20 Page 24 of 25 Page ID #:2388




     1              3.   Plaintiff Entertainment Studios prays for punitive damages, based on
     2                   oppression and malice, according to Charter’s net worth;
     3              4.   Plaintiff Entertainment Studios prays for attorneys’ fees, costs and
     4                   interest; and
     5              5.   Plaintiffs NAAAOM and Entertainment Studios pray for such other
     6                   and further relief as the court deems just and proper.
     7
     8 DATED: June 4, 2020                       MILLER BARONDESS, LLP
     9
    10
                                                 By:       /s/ Louis R. Miller
    11
                                                       LOUIS R. MILLER
    12                                                 Attorneys for Plaintiffs
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
         317504.2
                                                       24
                                         SECOND AMENDED COMPLAINT
Case 2:16-cv-00609-GW-JEM Document 150 Filed 06/04/20 Page 25 of 25 Page ID #:2389




     1                                 DEMAND FOR JURY TRIAL
     2              Plaintiff Entertainment Studios hereby demands trial by jury pursuant to the
     3 Seventh Amendment of the United States Constitution on the 42 U.S.C. § 1981
     4 claim for damages.
     5
     6 DATED: June 4, 2020                       MILLER BARONDESS, LLP
     7
     8
                                                 By:       /s/ Louis R. Miller
     9
                                                       LOUIS R. MILLER
    10                                                 Attorneys for Plaintiffs
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
         317504.2
                                                       25
                                          SECOND AMENDED COMPLAINT
